DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paredes Cabrera et al. (U.S. Patent Application Publication # 2018/0220397 A1) in view of IWAI (U.S. Patent Application Publication # 2010/0229231 A1).
Regarding claim 1, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10) configured to
receive, via a wireless link, a control parameter from a network in a first connection with the network (Fig.2 @ 110), 
selectively bar access of the terminal to the network for a subsequent second connection based on the control parameter.  (Fig.2 @ 130; Paragraphs [0046]-[0051])
However, Paredes Cabrera et al. fail to explicitly teach 
transmit an indicator indicative of a device property of the terminal to the network;
wherein the control parameter is determined based on the device property; and
wherein the terminal is configured to transmit the indicator prior to receiving the control parameter from the network, and
wherein the device property comprises one or more of the following: 
a communication capability of the terminal;
 a device type of the terminal; 
a network slice of the network associated with the terminal; 
an access class of the terminal; and 
an operator of a subscriber associated with the terminal.
IWAI teaches a method to transmit an indicator indicative of a device property of the terminal to the network (read as user ID (Fig.1-2 and 9; Paragraph [0040]); For example, “the data transmitting section 111 transmits to the license management system 100 the user ID, the password, and the function ID representing the function of a login-target application.”(Fig.1-2 and 9; Paragraph [0040]));
wherein the control parameter is determined based on the device property (prohibiting user from logging in (Paragraph [0095]); For example, “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095])); and
wherein the terminal is configured to transmit the indicator prior to receiving the control parameter from the network (read as “After a user logs in to the target system 110, the data transmitting section 111 transmits to the license management system 100 the user ID, the password, and the function ID representing the function of a login-target application.”(Fig.1-2 and 9; Paragraph [0040])), and
wherein the device property comprises one or more of the following: 
a communication capability of the terminal (read as function ID (Paragraph [0040]); For example, “the function ID representing the function of a login-target application.”(Fig(s).2 and 9; Paragraph(s) [0040] and [0095]));
 a device type of the terminal; 
a network slice of the network associated with the terminal; 
an access class of the terminal (prohibiting user from logging in (Paragraph [0095]); For example, “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095])); and 
an operator of a subscriber associated with the terminal. (read as user ID (Fig(s).2 and 9; Paragraph(s) [0040]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI within the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Regarding claim 14, Paredes Cabrera et al. teach a network node (Fig.2 @ 5) of a network configured to 
send, via a wireless link, a control parameter to a terminal in a first connection with the terminal (Fig.2 @ 110), 
the control parameter enabling access barring by the terminal to the network for a subsequent second connection. (Fig.2 @ 130; Paragraphs [0046]-[0051])
However, Paredes Cabrera et al. fail to explicitly teach wherein the network node is configured to receive a device property of the terminal, 
wherein the network node is configured to determine the control parameter based on the device property, and
wherein the device property is indicative of elements selected from the group
comprising: 
a communication capability of the terminal; 
a device type of the terminal: 
a network slice of the network associated with the terminal; 
an access class of the terminal; and 
an operator of a subscriber associated with the terminal.
IWAI teaches a method wherein the network node is configured to receive a device property of the terminal (read as a data receiving section (Fig.1 @ 101); For example, “After a user logs in to the target system 110, the data transmitting section 111 transmits to the license management system 100 the user ID, the password, and the function ID representing the function of a login-target application.”(Fig.1-2 and 9; Paragraph [0040])), 
wherein the network node is configured to determine the control parameter based on the device property (read as authentication confirmation section (Fig.1 @ 102) For example, “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095])), and
wherein the device property comprises one or more of the following: 
a communication capability of the terminal (read as function ID (Paragraph [0040]); For example, “the function ID representing the function of a login-target application.”(Fig(s).2 and 9; Paragraph(s) [0040] and [0095]));
 a device type of the terminal; 
a network slice of the network associated with the terminal; 
an access class of the terminal (prohibiting user from logging in (Paragraph [0095]); For example, “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095])); and 
an operator of a subscriber associated with the terminal. (read as user ID (Fig(s).2 and 9; Paragraph(s) [0040]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI within the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Regarding claim 19, Paredes Cabrera et al. teach a method (Fig.2) for a terminal (Fig.2 @ 10), comprising: 
receiving a control parameter from a network in a first connection between the terminal and the network (Fig.2 @ 110), and 
4selectively barring access to the network for a subsequent second connection between the terminal and the network based on the control parameter (Fig.2 @ 130; Paragraphs [0046]-[0051]), and
However, Paredes Cabrera et al. fail to explicitly teach 
transmitting an indicator indicative of a device property of the terminal to the network;
wherein the control parameter is determined based on the device property; and
wherein the transmitting of the indicator is prior to receiving the control parameter from the network,
wherein the device property comprises one or more of the following: a
communication capability of the terminal; a device type of the terminal; 
a network slice of the network associated with the terminal; 
an access class of the terminal; and an operator of a subscriber associated with the terminal.
IWAI teaches a method for transmitting an indicator indicative of a device property of the terminal to the network (read as user ID (Fig.1-2 and 9; Paragraph [0040]); For example, “the data transmitting section 111 transmits to the license management system 100 the user ID, the password, and the function ID representing the function of a login-target application.”(Fig.1-2 and 9; Paragraph [0040]));
wherein the control parameter is determined based on the device property (prohibiting user from logging in (Paragraph [0095]); For example, “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095])); and
wherein the transmitting of the indicator is prior to receiving the control parameter from the network (read as “After a user logs in to the target system 110, the data transmitting section 111 transmits to the license management system 100 the user ID, the password, and the function ID representing the function of a login-target application.”(Fig.1-2 and 9; Paragraph [0040])),
wherein the device property comprises one or more of the following: 
a communication capability of the terminal (read as function ID (Paragraph [0040]); For example, “the function ID representing the function of a login-target application.”(Fig(s).2 and 9; Paragraph(s) [0040] and [0095]));
 a device type of the terminal; 
a network slice of the network associated with the terminal; 
an access class of the terminal (prohibiting user from logging in (Paragraph [0095]); For example, “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095])); and 
an operator of a subscriber associated with the terminal. (read as user ID (Fig(s).2 and 9; Paragraph(s) [0040]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI within the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Regarding claim 20, Paredes Cabrera et al. teach a method (Fig.2), comprising:
sending a control parameter to a terminal (Fig.2 @ 10) in a first connection with the terminal (Fig.2 @ 110),
the control parameter enabling access barring by the terminal to the network for a subsequent second connection. (Fig.2 @ 130; Paragraphs [0046]-[0051])
However, Paredes Cabrera et al. fail to explicitly teach receiving a device property of a terminal, 
determining a control parameter based on the device property, and
wherein the device property is indicative of elements selected from the group comprising: 
a communication capability of the terminal; 
a device type of the terminal: 
a network slice of the network associated with the terminal; 
an access class of the terminal; and 
an operator of a subscriber associated with the terminal.
IWAI teaches a method for receiving a device property of a terminal (read as a data receiving section (Fig.1 @ 101); For example, “After a user logs in to the target system 110, the data transmitting section 111 transmits to the license management system 100 the user ID, the password, and the function ID representing the function of a login-target application.”(Fig.1-2 and 9; Paragraph [0040])), 
determining a control parameter based on the device property (read as authentication confirmation section (Fig.1 @ 102) For example, “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095])), and
wherein the device property comprises one or more of the following: 
a communication capability of the terminal (read as function ID (Paragraph [0040]); For example, “the function ID representing the function of a login-target application.”(Fig(s).2 and 9; Paragraph(s) [0040] and [0095]));
 a device type of the terminal; 
a network slice of the network associated with the terminal; 
an access class of the terminal (prohibiting user from logging in (Paragraph [0095]); For example, “the license management method further includes an authentication confirmation step of making inquiries to the authentication database as to whether a combination of the user ID received in the data receiving step and the password is correct, and prohibiting the user from logging in when the combination is incorrect.”(Paragraph [0095])); and 
an operator of a subscriber associated with the terminal. (read as user ID (Fig(s).2 and 9; Paragraph(s) [0040]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI within the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Regarding claim 2, and as applied to claim 1 above, Paredes Cabrera et al., as modified by IWAI, teach a terminal wherein the terminal (Fig.2 @ 10) is configured to bar the access prior to initialization of the second connection. (Fig.2 @ 130; Paragraphs [0046]-[0051])
Regarding claim 4, and as applied to claim 1 above, Paredes Cabrera et al., as modified by IWAI, teach a terminal wherein the terminal (Fig.2 @ 10) is configured to bar access in an idle state and/or a disconnected state of the terminal. (read as “If, however, the random number is greater than or equal to the random number, the idle UE must wait, i.e., is barred from retrying, for at least the specified barring time.” (Paragraph [0066]))
Regarding claim 8, and as applied to claim 1 above, Paredes Cabrera et al., as modified by IWAI, teach a terminal wherein the terminal (Fig.2 @ 10) wherein the terminal is configured to receive the control parameter during initialization of the first connection.(Fig.2 @ 110; Paragraphs(s) [0046]-[0051])
Regarding claim 16, and as applied to claim 15 above, Paredes Cabrera et al., as modified by IWAI, teach a network node (Fig.2 @ 5, Fig.3 @ 5; Fig. Paragraphs [0046]-[0051]) wherein the network node is configured to select a class of control parameters based on the device property, wherein the network node is configured to select the control parameter from the class. (read as barring factor (Paragraph(s) [0063]-[0069]))
Regarding claim 18, and as applied to claim 14 above, Paredes Cabrera et al., as modified by IWAI, teach a network node (Fig.2 @ 5, Fig.3 @ 5; Fig. Paragraphs [0046]-[0051]) wherein the network node is configured to monitor a traffic load of the network, wherein the network node is configured to re-assign a new control parameter to the terminal based on said monitoring of the traffic load.  (read as SIB signals (Paragraph [0065]))
Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paredes Cabrera et al. (U.S. Patent Application Publication # 2018/0220397 A1), in view of IWAI (U.S. Patent Application Publication # 2010/0229231 A1), and Vesterinen (U.S. Patent Application Publication # 2008/0285492 A1).
Regarding claim 3, and as applied to claim 1 above, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051])
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010])
However, Paredes Cabrera et al. and IWAI fail to explicitly teach wherein the second connection comprises a default bearer associated with an IP address of the terminal and/or a dedicated bearer associated with the default bearer. 
Vesterinen teaches a method wherein the second connection comprises a default bearer associated with an IP address of the terminal and/or a dedicated bearer associated with the default bearer. (read as “an LTE base station while retaining user access control to SAE gateway 108 in the LTE/SAE operator's service core network 100. It is assumed that the registration to the default SAE bearer services using an IP address from the SAE gateway 108 is available, even if not necessarily used for active sessions.”(Paragraph [0028]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for maintaining an association of an SAE bearer with an IP address as taught by Vesterinen and the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI within the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Regarding claim 25, and as applied to claim 1 above, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051])
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010])
However, Paredes Cabrera et al. and IWAI fail to explicitly teach wherein the control parameter comprises a dynamic identity uniquely assigned to the terminal by the network.
Vesterinen teaches a method wherein the control parameter comprises a dynamic identity (read as an IP address (e.g.: IPv4, IPv6)) uniquely assigned to the terminal by the network (read as an IP address (Paragraph [0035]); For example, “The user equipment 150,151 may receive an IP address for the local IP breakout service with authentication-related signaling.”(Paragraph [0035]) Also, “the user equipment 150, 151 obtains the local IP address by using, for instance, a dynamic host configuration protocol ("DHCP") over the newly established radio bearer. DHCP allows the user equipment 150, 151 to request and obtain an IP address from a DHCP server, which maintains a list of IP addresses available for assignment.”(Paragraph [0035])); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for obtaining an IP address as taught by Vesterinen and the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI within the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paredes Cabrera et al. (U.S. Patent Application Publication # 2018/0220397 A1), in view of IWAI (U.S. Patent Application Publication # 2010/0229231 A1), and Mohan et al. (U.S. Patent Application Publication # 2016/0073349 A1).
Regarding claim 6, and as applied to claim 1 above, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051])
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010])
However, Paredes Cabrera et al. and IWAI fail to explicitly teach wherein the control parameter further comprises an identity of a network slice of the network associated with the terminal. 
Mohan et al. teach a method wherein the control parameter further comprises an identity of a network slice of the network associated with the terminal. (Fig.5B @ 527, 529)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for monitoring D2D connections as taught by Mohan and the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI within the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paredes Cabrera et al. (U.S. Patent Application Publication # 2018/0220397 A1), in view of IWAI (U.S. Patent Application Publication # 2010/0229231 A1), and Chen et al. (U.S. Patent Application Publication # 20150009887 A1).
Regarding claim 7, and as applied to claim 1 above, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051])
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010])
However, Paredes Cabrera et al. and IWAI fail to explicitly teach wherein the control parameter comprises the Cell Radio Network Temporary Identity (C-RNTI).
Chen et al. teach a method wherein the control parameter comprises the Cell Radio Network Temporary Identity (C-RNTI). (read as C-RNTI (Paragraph [0092]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for using a C-RNTI for access information as taught by Chen et al. and the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI with the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Paredes Cabrera et al. (U.S. Patent Application Publication # 2018/0220397 A1), in view of IWAI (U.S. Patent Application Publication # 2010/0229231 A1), and Watfa et al. (U.S. Patent Application Publication # 2016/0278096 A1).
Regarding claim 10, and as applied to claim 1 above, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051])
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010])
However, Paredes Cabrera et al. and IWAI fail to explicitly teach wherein to receive a barring policy from the network, wherein the terminal is configured to bar the access further based on the barring policy.
Watfa et al. teach a method to receive a barring policy from the network, wherein the terminal is configured to bar the access further based on the barring policy. (read as “The network (e.g., eNB and/or MME) may signal the policy based access control information to the WTRU to activate specific access barring policy or policies.”(Paragraph [0080]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for receiving access control policy that pertains to access barring as taught by Watfa et al. and the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI with the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Regarding claim 11, and as applied to claim 10 above, Paredes Cabrera et al., as modified by IWAI and Watfa et al., teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051]) wherein the barring policy comprises a quality of service requirement, wherein the terminal is configured to bar the access further based on a comparison of the quality of service requirement with the quality of service of the second connection. (read as minimum quality of service (Paragraph [0042]))  
Regarding claim 12, and as applied to claim 10 above, Paredes Cabrera et al., as modified by IWAI and Watfa et al., teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051]) wherein the terminal is configured  to request the barring policy from the network. (read as barring factor (Paragraph(s) [0063]-[0069]))
Regarding claim 13, and as applied to claim 10 above, Paredes Cabrera et al., as modified by IWAI and Watfa et al., teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051]) wherein the barring policy is indicative of a class of control parameters for which access to the network is to be barred. (read as ac_BarringForMO-Signalling (Table I, Paragraph(s) [0067]-[0069]))
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Paredes Cabrera et al. (U.S. Patent Application Publication # 2018/0220397 A1), in view of IWAI (U.S. Patent Application Publication # 2010/0229231 A1), Vesterinen (U.S. Patent Application Publication # 2008/0285492 A1), and Brightman et al. (U.S. Patent Application Publication # 2006/0292292 A1).
Regarding claim 23, and as applied to claim 25 above, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051])
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010])
Vesterinen teaches “The user equipment 150,151 may receive an IP address for the local IP breakout service with authentication-related signaling.”(Paragraph [0035]) 
However, Paredes Cabrera et al., IWAI, and Vesterinen fail to explicitly teach wherein the terminal is further configured to abort establishing the subsequent second connection when it is determined access to the network is barred based on the control parameter.
Brightman et al. teach a method wherein the terminal is further configured to abort establishing the subsequent second connection when it is determined access to the network is barred based on the control parameter. (read as “Switch 103 filters each incoming IP packet by comparing its source address with a list of source addresses which are to be barred, and if the incoming packet is on the list, it is discarded. Switch 103 filters outgoing packets in a similar fashion.”(Fig.1; Paragraph [0020]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for discarding a packet that is barred access to a private and/or public network based on a source address  as taught by Brightman et al., the function for obtaining an IP address as taught by Vesterinen, and the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI with the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Regarding claim 26, and as applied to claim 25 above, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051])
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010])
Vesterinen teaches “The user equipment 150,151 may receive an IP address for the local IP breakout service with authentication-related signaling.”(Paragraph [0035]) 
However, Paredes Cabrera et al., IWAI, and Vesterinen fail to explicitly teach
Brightman et al. teach a method to selectively bar access of the terminal to the network for a subsequent second connection taking into account the previously assigned dynamic identity (read as source address). (read as “Switch 103 filters each incoming IP packet by comparing its source address with a list of source addresses which are to be barred, and if the incoming packet is on the list, it is discarded. Switch 103 filters outgoing packets in a similar fashion.”(Fig.1; Paragraph [0020]) Also, “The header of each IP packet 121 contains the source IP address and destination IP address for the packet, and the security policies of private network 104 bar access by IP packets from public network 102 with certain source addresses to private network 104 and also bar access by packets from private network 104 with certain source addresses to public network 102.”(Fig.1; Paragraph [0020]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for barring access to a private and/or public network based on a source address of an IP packet  as taught by Brightman et al., the function for obtaining an IP address as taught by Vesterinen, and the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI with the devices as taught by Paredes Cabrera et al. for the purpose of improving network access for devices based on a packet address.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Paredes Cabrera et al. (U.S. Patent Application Publication # 2018/0220397 A1), in view of IWAI (U.S. Patent Application Publication # 2010/0229231 A1), Vesterinen (U.S. Patent Application Publication # 2008/0285492 A1), Brightman et al. (U.S. Patent Application Publication # 2006/0292292 A1), and Kalavade (U.S. Patent Application Publication # 2014/0342691 A1).
Regarding claim 24, and as applied to claim 25 above, Paredes Cabrera et al. teach a terminal (Fig.2 @ 10; Paragraphs [0046]-[0051])
IWAI teaches “a license management system, a license management method and a license management program that can manage licenses classified by type of user and reduce a burden on administrators by automatically registering a user-type ID from a user manipulation.”(Fig(s).1-2 and 9; Paragraph [0010])
Vesterinen teaches “The user equipment 150,151 may receive an IP address for the local IP breakout service with authentication-related signaling.”(Paragraph [0035])
Brightman et al. teach “Switch 103 filters each incoming IP packet by comparing its source address with a list of source addresses which are to be barred, and if the incoming packet is on the list, it is discarded. Switch 103 filters outgoing packets in a similar fashion.”(Fig.1; Paragraph [0020])
However, Paredes Cabrera et al., IWAI, Vesterinen, and Brightman et al. fail to explicitly teach wherein the dynamic identity has an associated lifetime after which a validity of the dynamic identity, as assigned to the terminal, expires.
Kalavade teaches a method wherein the dynamic identity (read as IP address) has an associated lifetime after which a validity of the dynamic identity, as assigned to the terminal, expires.(read as “the IP address is assigned by the GGSN/PDSN/HA 1010 and remains active for the duration of the session. The IP address is reassigned based on an inactivity timer, which is vendor- and operator-specifc. Each session gets assigned a new IP address.” (Paragraph [0103]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for reassigning an IP address based on an inactivity timer as taught by Kalavade, the function for discarding a packet that is barred access to a private and/or public network based on a source address  as taught by Brightman et al., the function for obtaining an IP address as taught by Vesterinen, and the function for authenticating a user ID, password, and function ID to access a target-function application as taught by IWAI with the devices as taught by Paredes Cabrera et al. for the purpose of enhancing access control management for devices in a network.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Cronk et al. (U.S. Patent Application Publication # 20160088327 A1) teach “sending a message to the second network, the message comprising: login and password information entered by the user; and the request for the protected content; and receiving, in response to the message, a message indicating whether the user is permitted in the first network to access the protected content associated with the second network.”(Paragraph [0013])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
April 28, 2022